

116 SRES 731 ATS: Supporting Lights On Afterschool, a national celebration of afterschool programs held on October 22, 2020.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 731IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Ms. Collins (for herself, Ms. Smith, Mr. Braun, Mr. Roberts, Mr. Kaine, Ms. Warren, and Mr. Casey) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting Lights On Afterschool, a national celebration of afterschool programs held on October 22, 2020.Whereas more than 30,000,000 children in the United States have parents who work outside the home;Whereas high-quality programs that expand learning opportunities for children, such as afterschool, before-school, summer, and expanded learning opportunities, provide safe, challenging, engaging, and fun learning experiences, including experiences that encourage the study of science, technology, engineering, and math that help children and youth develop social, emotional, physical, cultural, and academic skills;Whereas, during the COVID–19 crisis, afterschool programs have risen to the moment to support children by—(1)innovating to provide virtual programming to keep children engaged;(2)caring for children of essential workers;(3)providing meals and learning supports; and(4) supporting the wellbeing of children and families;Whereas high-quality afterschool programs and high-quality expanded learning opportunities provide students with hands-on, engaging lessons that are aligned with the school day;Whereas high-quality afterschool programs complement regular and expanded school days and support working families by ensuring that the children of those families are safe and productive during the hours parents are working;Whereas high-quality afterschool programs engage families, schools, and diverse community partners in advancing the well-being of children and youth in the United States;Whereas high-quality afterschool programs that partner with high-quality community-based organizations build stronger communities by integrating schools with the larger community; andWhereas Lights On Afterschool, a national celebration of afterschool, before-school, summer, and expanded learning opportunities programs held on October 22, 2020, highlights the critical importance of those high-quality programs to children and the families and communities of those children: Now, therefore, be it That the Senate supports Lights On Afterschool, a national celebration of afterschool programs held on October 22, 2020. 